In a juvenile delinquency proceeding pursuant to Family Court Act article 3, Chamila J. appeals (1) from an order of the Family Court, Dutchess County (Forman, J.), dated June 8, 2007, which, after a hearing, granted that branch of the petition which was to extend her placement with the Dutchess County Department of Social Services for a period of up to 12 months, and (2), as limited by her brief, from so much of an order of the same court, also dated June 8, 2007, as extended her placement with the Dutchess County Department of Social Services for a period of 12 months.
*926Ordered that the appeal from the first order is dismissed, without costs or disbursements, as that order was superseded by the second order; and it is further,
Ordered that the second order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court providently exercised its discretion in extending her placement for a period of 12 months (see Family Ct Act § 355.3 [4]; Matter of Yves J.-J., 27 AD3d 465 [2006]; Matter of Ashanti W., 242 AD2d 539 [1997]). The court’s finding that continued placement would protect the community and serve the appellant’s best interests is supported by a preponderance of the evidence (see Matter of Ashanti W., 242 AD2d at 539; Matter of Luis M., 230 AD2d 743 [1996]; Matter of Percy H., 159 AD2d 623 [1990]).
The appellant’s remaining contention is unpreserved for appellate review and, in any event, is without merit. Santucci, J.E, Covello, Belen and Chambers, JJ., concur.